Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 1 of 56 PageID #: 942




                  IN THE UNITED STATES DISTRICT COURT
                      EASTERN DISTRICT OF MISSOURI
                           EASTERN DIVISION

DREW E. BURBRIDGE and                  )
JENNIFER L. BURBRIDGE,                 )
                                       )
                   Plaintiffs,         )
                                       )
v.                                     )       Cause No. 4:17-cv-02482-SRC
                                       )
CITY OF ST. LOUIS, MISSOURI,           )
et. al.,                               )
                                       )
                  Defendants.          )

     MEMORANDUM IN OPPOSITION TO DEFENDANTS’ MOTION FOR
                    SUMMARY JUDGMENT

      On September 17, 2017, Drew Burbridge and his wife Jennifer Burbridge

were peacefully video-documenting the civil unrest and police response in downtown

St. Louis in the wake of Police Officer Jason Stockley’s acquittal. The Burbridges

were singled out by the police for their documentation efforts and Drew was ripped

away from his wife. Drew Burbridge was thrown to the ground by officers, and then

without cause or legal justification maced twice by Sgt. Brian Rossomanno. Officers

Burton and Rachas assaulted Drew Burbridge, while Officer Biggins held his legs.

Drew Burbridge was subsequently arrested, charged, and jailed. During this time,

Jennifer Burbridge, also present at the scene and targeted because of her role as a

documentary filmmaker, was maced, witnessed her husband’s assault, and was

then arrested, charged, and jailed. During her incarceration, she was forced to

submit to a degrading and unnecessary pregnancy test.




                                           1
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 2 of 56 PageID #: 943




      There was no probable cause or legal justification for the mass arrest or the

arrest of the Burbridges. The evidence shows that Sgt. Rossomanno used excessive

force in macing Drew Burbridge. There is a question of material fact regarding the

conduct and use of force of the other officers in the arrest of Drew which must be

submitted to a jury. Furthermore, the officers involved with the detention and arrest

of Drew Burbridge demonstrated a complete lack of training by their Department on

(a) how to respond to such civil unrest, (b) the legal and appropriate use of force; and

(c) their special orders. The conduct of these officers in particular, and the conduct of

a large number of the S.L.M.P.D. officers on scene that night, evidence a poisonous

culture and pattern and practice of police who operate without regard to the laws or

the U.S. Constitution. Whether the police officer defendants (including but not

limited to Sgt. Brian Rossomanno) utilized appropriate force is a question for the

jury. Whether the City failed in its duty to train these officers is also a question for

the jury. The pregnancy test of Jennifer Burbridge was an illegal search and seizure

within the meaning of the 4th Amendment and without justification.

      Sgt. Rossomanno, Officers Burton, Rachas, and Biggins, the City of St. Louis

and its police department must not be allowed to escape liability for the deliberate

and indifferent violations of the plaintiffs’ civil rights. The defendants’ motion

should be denied and this matter should be allowed to proceed to trial on all counts.




                                            2
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 3 of 56 PageID #: 944




                             TABLE OF CONTENTS

Table of Authorities…………………………………………………………………………4

Response to Defendants’ Statement of Uncontroverted Material Fact …………..… 9

Plaintiff’s Additional Statements of Material Fact ………………………………..….11

  I.      Lawful assembly in the City of St. Louis ……………………………..12
  II.     The attendance of the Burbridges ……………………………………. 13
  III.    The detention, assault, and arrest of Drew Burbridge ……………...16
  IV.     The detention, assault, and arrest of Jennifer Burbridge …….….....19
  V.      The S.L.M.P.D. Special Order on use of force and chemicals ……....21
  VI.     The S.L.M.P.D. violation of its special orders ………………………...23
  VII.    Training of the police officer defendants ……………………………....24
  VIII.   Multiple examples of similar conduct by S.L.M.P.D. officers ……….27
  IX.     Other litigation stemming from the Stockley unrest …………….......28
  X.      S.L.M.P.D. response on September 17, 2017, chills free speech …....30

Discussion ………………………………………………………………………………….. 31

  A. Standard of review………………………………………………………….... 31
  B. Fourth Amendment violations (Count III) ……………………………….. 31
     i.     Monell liability ……………………………………………………….. 34
     ii.    Qualified immunity ………………………………………………….. 38
  C. Failure to train (Count IX) …………………………………………………..41
  D. Freedom of Speech and First Amendment retaliation (Counts I & II) ...43
  E. Procedural Due Process (Count IV) ……………………………………...…46
  F. Conspiracy to deprive civil rights (Count XI) ……………………………...49
     i.     Intracorporate conspiracy doctrine ………………………………….50
     ii.    Sufficient evidence …………………………………………………….51
     iii.   Underlying Constitutional claim …………………………………….51
  G. State law claims ……………………………………………………………….52
     i.     No official immunity …………………………………………………. 52
     ii.    Arrests were unlawful ………………………………………………...53

Conclusion …………………………………………………………………………………. 53

List of exhibits …………………………………………………………………………….. 55




                                         3
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 4 of 56 PageID #: 945




                            TABLE OF AUTHORITIES

Cases Cited                                                             Page(s)

Abdullah v. County of St. Louis, Mo., 52 F. Supp. 3d 936 (E.D. Mo. 2014) ………....35

Adams v. Metiva, 31 F.3d 375 (6th Cir.1994)……………………….………………39, 41

Agristor Leasing v. Farrow, 826 F.2d 732 (8th Cir. 1987) …….………………………31

Am. Civil Liberties Union of Illinois v. Alvarez, 679 F.3d 583 (7th Cir. 2012) .…….44

Ambrose v. Young, 474 F.3d 1070 (8th Cir.2007) ….…………………………………..41

Andrews v. Fowler, 98 F.3d 1069 (8th Cir.1996) ……….………………………………42

Bauer v. Norris, 713 F.2d 408 (8th Cir. 1983) …………………………………………..33

Blazek v. City of Iowa City, 761 F.3d 920 (8th Cir. 2014) ………..……………………38

Boos v. Barry, 485 U.S. 312 (1988) ……………………………………………………….43

Brendlin v. California, 551 U.S. 249 (2007) ……………………………………………..32

Brown v. City of Golden Valley, 574 F.3d 491, 499 (8th Cir. 2009) .…..…………32, 33

Chambers v. Pennycook, 641 F.3d 898 (8th Cir. 2011) ………………………………..39

City of Canton, Ohio v. Harris, 489 U.S. 378 (1989) ……...……………………………41

City of Chicago v. Morales, 527 U.S. 41 (1999) …..……………………………………..47

City of Houston, Tex. v. Hill, 482 U.S. 451 (1987) ……….……………………………..45

Davis v. White, 794 F.3d 1008 (8th Cir. 2015) ………………………………………….52

De Jonge v. Oregon, 299 U.S. 353 (1937) ……..…………………………………………44

Economy Housing Co. v. Continental Forest Products, Inc., 757 F.2d 200 (8th Cir.

1985) …………………………………………………………………………………………31

FCC v. Fox Television Stations, Inc., 567 U.S. 239 (2012) …...……………………….47


                                          4
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 5 of 56 PageID #: 946




First Security Savings v. Kansas Bankers Surety Co., 849 F.2d 345 (8th Cir. 1988)

……..………………………………………………………………………………………….31

Fontana v. Haskin, 262 F.3d 871 (9th Cir. 2001) ………………………………………39

Foster v. Johns-Manville Sales Corp., 787 F.2d 3902 (8th Cir. 1986) ……………….31

Glik v. Cunniffe, 655 F.3d 78 (1st Cir. 2011) …..……………………………………….44

Graham v. Connor, 490 U.S. 386 (1989) …...……………………………………………32

Grayned v. City of Rockford, 408 U.S. 104 (1972) ….………………………………47, 48

Guite v. Wright, 147 F.3d 747 (8th Cir. 1998) …….……………………………………39

Hartman v. Moore, 547 U.S. 250 (2006) …………………………………………………45

Henderson v. Munn, 439 F.3d 497 (8th Cir. 2006) …….……………………………….32

Holloway v. Lockhart, 813 F.2d 874 (8th Cir. 1987) …….……………………………..31

Holscher v. Mille Lacs Cnty, 924 F.Supp.2d 1044 (D. Minn. 2013) ……….…………42

Hoyland v. McMenomy, 869 F.3d 644, 655 (8th Cir. 2017) …..………...…………44, 45

Johnson v Bd. of Police Comm'rs, 351 F. Supp. 2d 929 (E.D.Mo 2004) ……...………35

Johnson v. Douglas Cnty. Med. Dept., 725 F.3d 825 (8th Cir.2013) …………………35

Kelly v. City of Omaha, 813 F.3d 1070 (8th Cir. 2017) ……...………………………..50

Kolender v. Lawson, 461 U.S. 352, 357-358 (1983)………………………..…….…47, 48

Krout v. Goemmer, 583 F.3d 557 (8th Cir. 2009) ………………………………………33

Kuha v. City of Minnetonka, 365 F.3d 590 (8th Cir. 200………………………………35

L.L. Nelson Enters., Inc. v. County of St. Louis, Mo., 673 F.3d 799 (8th Cir. 2012) .50

Lambert v. City of Dumas, 187 F.3d 931 (8th Cir.1999)………………….……………40

Laney v. City of St. Louis, 2019 U.S. Dist. LEXIS 97510 (E.D.Mo.) ……….…8, 29, 53


                                          5
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 6 of 56 PageID #: 947




McDorman v. Smith, 2005 U.S. Dist. LEXIS 15964 (N.D. Ill. 2005) ………………...50

Miller v. Smith, 220 F.3d 491 (7th Cir. 2000)…………………………………………...39

Monell v. New York City Dep't of Soc. Servs., 436 U.S. 658 (1978)………………..…35

Murray v. Lene, 595 F.3d 868 (8th Cir. 2010)…………………………….....................49

NAACP v. Claiborne Hardware Co., 458 U.S. 886 (1982)…………………………….44

Naucke v. City of Park Hills, 284 F.3d 923 (8th Cir. 2002)…………………………...45

New York Times Co. v. Sullivan, 376 U.S. 254 (1964)………………………………...43

Newsome v. James, 2000 U.S. Dist. LEXIS 5678 (N.D. Ill. 2000) …………………..50

Palmer v. Sanderson, 9 F.3d 1433 (9th Cir.1993)……………………………………...39

Pembaur v. City of Cincinnati, 475 U.S. 469 (1986)…………………………………...35

Peterson v. Kopp, 754 F.3d 594 (8th Cir. 2014)……………………………………...…45

Phelps v. Coy, 286 F.3d 295 (6th Cir. 2002)…………………………………………….39

Phelps-Roper v. City of Manchester, Mo., 697 F.3d 678 (2012) ……………………..46

Phelps-Roper v. Nixon, 545 F.3d 685 (8th Cir. 2008) …………………………………46

Reasonover v. St. Louis City., Mo., 447 F.3d 569 (8th Cir. 2006) ………………...…52

Smith v. City of Cumming, 212 F.3d 1332 (11th Cir. 2000)………………………….44

Stahl v. City of St. Louis, Mo., 687 F.3d 1038, 1041 (2012) ………………………….47

State ex rel. Twiehaus v. Adolf, 706 S.W.2d 443 (Mo. 1986) ………………………...52

Szabla v. City of Brooklyn Park, 486 F.3d 385 (8th Cir.2007) ……………………....42

Treats v. Morgan, 308 F.3d 868 (8th Cir. 2002)……………………………………….39

Ulrich v. Pope Cty., 715 F.3d 1054 (8th Cir. 2013) …………………………………..41

United States of America v. Dustin Boone, et al., Cause No. 4:18-CR-00975 …8, 29


                                        6
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 7 of 56 PageID #: 948




United States v. Grace, 461 U.S. 171 (1983) …………………………………………....43

Wealot v. Brooks, 865 F.3d 1119 (8th Cir. 2017) ……………………………………….52

White v. McKinley, 519 F.3d 806 (8th Cir. 2008) ………………………………………49



Statutes Cited                                                       Page(s)

42 U.S.C. § 1983 ……………………………………………………………………………49

42 U.S.C. § 1985 ……………………………………………………………………………48

Other Sources                                                        Page(s)

Rule 56 of the Federal Rules of Civil Procedure Fed.R.Civ.P. 56(c)……………29


Other Related Litigation pending in The United States District Court (EDMO)

Ahmad, et al. v. City of St. Louis, et al., Cause No. 4:17 CV 2455

Aldridge v. City of St. Louis, et al., Cause No. 4:18-CV-01677

Alston v. City of St. Louis, et al., Cause No. 4:18-CV-01569

Brandy v. City of St. Louis, et al., Cause No. 4:18-CV-01674

Baude v. City of St. Louis, et al., Cause No. 4:18-CV-01564

Brown v. City of St. Louis, et al., Cause No. 4:18-CV-01676

Davis v. City of St. Louis, et al., Cause No. 4:18-CV-01574

DeMian v. City of St. Louis, et al., Cause No. 4:18-CV-01680

Dreith v. City of St. Louis, et al., Cause No. 4:18-CV-01565

Faulk v. City of St. Louis, et al., Cause No. 4:18-CV-00308

Gray v. City of St. Louis, et al., Cause No. 4:18-CV-01678

Green v. City of St. Louis, et al., Cause No. 4:18-CV-01629


                                          7
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 8 of 56 PageID #: 949




Gullet v. City of St. Louis, et al., Cause No. 4:18-CV-01571

Kennedy v. City of St. Louis, et al., Cause No. 4:18-CV-01679

Laird, et al. v. City of St. Louis, et al., Cause No. 4:18-CV-01567

Laney v. City of St. Louis, et al., Cause No. 4:18-CV-01575

Nelson, et al. v. City of St. Louis, et al., Cause No. 4:18-CV-01561

Newbold v. City of St. Louis, et al., Cause No. 4:18-CV-01572

Ortega v. City of St. Louis, et al., Cause No. 4:18-CV-01576

Robertson v. City of St. Louis, et al., Cause No. 4:18-CV-01570

Rose v. City of St. Louis, et al., Cause No. 4:18-CV-01568

Thomas v. City of St. Louis, et al., Cause No. 4:18-CV-01566

United States of America v. Boone, et al., Cause No. 4:18-CR-00975.

Ziegler v. City of St. Louis, et al., Cause No. 4:18-CV-00308




                                           8
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 9 of 56 PageID #: 950




                    RESPONSE TO DEFENDANTS’
           STATEMENT OF UNCONTROVERTED MATERIAL FACTS

       The facts set forth by the defendants in paragraphs 1-4, 17-18, 21, 22, 24-27,

36-42, 50-63 of Doc. 90 are uncontroverted by these plaintiffs for purposes of this

motion. Paragraphs 6-16 deal with events preceding the allegations set forth in the

Third Amended Complaint and are not relevant to the allegations of these plaintiffs

so are admitted to be uncontroverted for purposes of this motion.

       The following paragraphs of the defendants’ statement are controverted and

give rise to questions of material facts which merit a trial by jury:


   -   ¶5, 19, 20: Neither Drew nor Jennifer witnessed anyone engaging in property

       damage around Washington & Tucker. [Ex. 1, Deposition of Drew Burbridge

       108:8-10]. [Ex. 2, Deposition of Jennifer Burbridge 33:18-20]. There is no

       allegation and that either Drew or Jennifer engaged in property damage or

       violent acts. Furthermore, whether or not the actions of other citizens

       engaged in “significant acts of property damage and violent acts” (emphasis

       added) is a disputed fact and should be left for the jury to decide.

   -   ¶23: There was no evidence that anyone at the corner of Washington and

       Tucker on September 17, 2017, was throwing objects or acting in a mob and

       menacing mentality.

   -   ¶¶28-35: While the City claims dispersal orders were given, as set forth below

       the Plaintiffs did not hear any dispersal orders, and indeed were denied

       egress from the kettle at one point.



                                              9
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 10 of 56 PageID #: 951




   -   ¶¶43-49: The City’s entire version of the interaction between Drew and the

       police officers is in dispute, as set forth more fully below. The videos of the

       event [Defendants Ex. J and K, Plaintiffs’ Ex. 3] as well as the testimony of

       Drew and Jennifer Burbridge refute these paragraphs.


Pursuant to Local Rule 7-4.01, in the following additional statement of material

facts the Plaintiffs will provide specific references to portions of the record, where

available, upon which the plaintiffs rely in making the above denials. All disputed

facts will reference the paragraph number from movant’s listing of facts by way of

footnote reference.




                                           10
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 11 of 56 PageID #: 952




          PLAINTIFFS’ ADDITIONAL STATEMENT OF MATERIAL FACTS

         On Sunday, September 17, 20171, in the wake of the acquittal of police officer

Jason Stockley, the S.L.M.P.D. employed a tactic known as “kettling,” trapping

protestors (as well as members of the media, legal observers, curious residents who

lived nearby, pedestrians out for a walk, and an undercover police officer) in the

intersection of Washington and Tucker Avenues. [Ex. 4, Rose Declaration; Ex. 5,

Franks Declaration; Ex. 6, Street Declaration; Ex. 7, Davis Declaration; Ex. 8, Rice

Declaration; Ex. 9, Ziegler Declaration; Ex. 10, Newbold Declaration; Ex. 11, Nelson

Declaration; Ex. 12, Baude Declaration; Ex. 13, Maclean Declaration]. The officers

came ready for a fight as they wore personal protective equipment, gas masks and

helmets, and they carried full-body shields and batons. [Defendants Ex. J and K,

Plaintiffs’ Ex. 3]. Though there was no threat to their safety, they fanned out along

each of the crosswalks, cutting off all routes of egress, and then rushed and arrested

the hundred or so people who got caught inside the kettle. Id. Officers sprayed

arrestees who were already compliant, subdued, and kneeling or lying on the

ground. Id. Many of the arrestees sustained serious injuries. [See also Ex. 14,


1
    A comprehensive history of the events that gave rise to the Stockley protests and

the night of September 17, 2017, is set forth both in Judge Perry’s memorandum

and order of preliminary injunction in Ahmad v. City of St. Louis, et al., Cause No.

4:17-cv-02455-CDP (Doc. 57, pp.2-27). [Exhibit 49]. Those are the same operative

facts which give rise to the claims of the Plaintiffs in this matter.



                                            11
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 12 of 56 PageID #: 953




Molina Declaration]. The officers did not provide to the people adequate warning or

opportunity to disperse. [Exs. 4-13]. The police began chanting “Whose streets? Our

streets!” after they had arrested the nonviolent people they had trapped and

subdued. [Ex. 9, Ziegler Declaration; Ex. 15, Lewczuk Declaration].


I. Lawful assembly in the City of St. Louis.


   St. Louis City Ordinance 15.52.010 defines an unlawful assembly as


follows:


      Any two persons who shall, in this City, assemble together, or, being
      assembled, shall act in concert to do any unlawful act with force or
      violence, against the property of this City, or the person or property of
      another, or against the peace or to the terror of others, and shall make
      any movement or preparation therefor, and every person present at
      such meeting or assembly, who shall not endeavor to prevent the
      commission or perpetration of such unlawful act, shall be guilty of a
      misdemeanor.

[Ex. 16]. Missouri state law defines unlawful assembly in relevant part as

follows:


      A person commits the offense of unlawful assembly if he or she
      knowingly assembles with six or more other persons and agrees
      with such persons to violate any of the criminal laws of this state
      or the United States with force or violence.


§574.040 R.S.Mo.

      As relevant to the instant motion, St. Louis City Ordinance 17.16.275

prohibits people from congregating in public places in such a manner as to obstruct,

impede, interfere, hinder, or delay vehicular or pedestrian traffic. [Ex. 17]. Any


                                          12
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 13 of 56 PageID #: 954




person who impedes traffic and refuses to obey an order to disperse, clear or

otherwise move is guilty of failing to obey a dispersing order, a Class A

misdemeanor. [Id.].

      Mo. Rev. Stat. § 574.060 states in relevant part as follows:

      A person commits the offense of refusal to disperse if, being present at
      the scene of an unlawful assembly . . . he or she knowingly fails or
      refuses to obey the lawful command of a law enforcement officer to
      depart from the scene of such unlawful assembly . . . .


Lt. Sachs testified that an individual officer can decide, in his or her

discretion, to declare an unlawful assembly, and there are no guidelines,

rules, or written policies with respect to when an unlawful assembly should

be declared. [Ex. 18, 61:17-25, 62-64]. Lt. Sachs further testified that it was

the custom or policy of the police department to permit an officer to declare an

unlawful assembly if there is any criminal activity taking place, even in the

absence of force or violence, depending upon the circumstances. Id.


II. The attendance of the Burbridges at the civil gathering on September 17, 2017,

   and the events leading up to their arrest.


      On September 17, 2017, around 11pm, Drew Burbridge and his wife arrived

in downtown St. Louis, near the intersection of Washington and Tucker, to observe

and document the civil unrest resulting from the acquittal of Police Officer Jason

Stockley. [Ex. 1, Deposition of Drew Burbridge 34:12-20, 36:6-9]. Upon their arrival,

the Burbridges observed a group of about 100 protestors demonstrating, marching,

and some just standing around. [Ex. 1, Deposition of Drew Burbridge 37:2-8, 38:17-

                                           13
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 14 of 56 PageID #: 955




20, 44:2-17]. Neither Drew nor Jennifer witnessed anyone engaging in property

damage.2 [Ex. 1, Deposition of Drew Burbridge 108:8-10]. [Ex. 2, Deposition of

Jennifer Burbridge 33:18-20]. On their way into the demonstration, Drew and

Jennifer walked past a number of police officers, none of whom told them they could

not be in the area or had to leave. [Ex. 1, Deposition of Drew Burbridge 40:15-20,

41:7-21, 43:19-22]. The Burbridges then began videoing the activities of the

protestors. [Ex. 1, Deposition of Drew Burbridge 39:5-12].

          Sometime around midnight, multiple lines of police officers started gathering

around the intersection of Washington and Tucker. [Ex. 1, Deposition of Drew

Burbridge 45:9-25]. Colonel Leyshock admits that at this time of the night many

individuals had dispersed the area, and the property destruction and other violent

behavior seemed to have waned. 3 [City Ex. D¶51]. Drew Burbridge cannot

remember any police orders to disperse but remembers that no officers gave him any

orders or instructions.4 [Ex. 1, 33:10-14, 43:19-21]. Jennifer Burbridge did not hear

any dispersal orders. 5 [Ex. 2, 33:24-25, 34:1-7]. Police began banging their batons on

their riot shields and encircled a gathering of citizens (including the Burbridges) at

the intersection of Washington and Tucker. [Ex. 3, Videos; Ex. 1, Deposition of Drew



2   This refutes ¶¶5, 19 & 20 of Defendants Statement of Uncontroverted Material Facts (Doc. 90).

3   This refutes ¶¶5, 19 & 20 of Defendants Statement of Uncontroverted Material Facts (Doc. 90).

4 This refutes ¶¶28-35 of Defendants’ Statement of Uncontroverted Material Facts. While the City
claims dispersal orders were given, as set forth below the Plaintiffs did not hear any dispersal
orders, and indeed were denied egress from the kettle at one point.

5
 This refutes ¶¶28-35 of Defendants’ Statement of Uncontroverted Material Facts. While the City
claims dispersal orders were given, as set forth below the Plaintiffs did not hear any dispersal
orders, and indeed were denied egress from the kettle at one point.

                                                  14
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 15 of 56 PageID #: 956




Burbridge 35:6-10]. At that point the Burbridges identified themselves as being part

of the media and attempted to leave the area but were told by police they could not.

[Ex. 1, Deposition of Drew Burbridge 45:9-25, 46:1-25, 47:1-8]. Having been denied

egress, the Burbridges began to feel fear and panic. [Ex. 1, Deposition of Drew

Burbridge 47:11-13]. Police on all sides of the crowd then started chanting “move

back” and forcing the citizens to sit down in a circle on the ground. [Ex. 3, Videos;

Ex. 1, Deposition of Drew Burbridge 47:14-23]. The Burbridges complied with the

instructions of the police, turned off their camera, and sat down on the sidewalk.

[Ex. 1, Deposition of Drew Burbridge 48:4-15, 49:11-14].

      Despite compliance by the crowd, police then began indiscriminately spraying

pepper spray over the compliant, sitting crowd. [Ex. 3 Videos; Ex. 1, Deposition of

Drew Burbridge 49:21-24, 51:20-24, 52:1-05, 66:1-24, 112:15-25, 113:1-7]. Sgt.

Rossomanno identified at least four incidents of mace deployment at the street

corner that night. [Ex. 19, Deposition of Sgt. Rossomanno 73:3-25]. Sgt.

Rossomanno identifies Lt. Kiphart as having been an individual he could identify

from the videos deploying mace over the crowd. [Ex. 19, Deposition of Sgt.

Rossomanno 63:4-25; 64:1-7]. Drew could hear, feel, and taste the indiscriminately

deployed pepper spray. [Ex. 1, Deposition of Drew Burbridge 66:1-24]. Drew never

heard an announcement or warning that chemical weapons would be used. [Ex. 1,

Deposition of Drew Burbridge 113:11-21]. Trying to mitigate the pepper spray, the

Burbridges put their shirts over their faces. [Ex. 1, Deposition of Drew Burbridge

49:25, 50:1-3].



                                           15
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 16 of 56 PageID #: 957




III. The detention, assault, and arrest of Drew Burbridge6.


        At this point, Drew hears an officer say “that’s him”, “do you want to take my

picture now, motherfucker”, and “do you want me to pose for you.” [Ex. 1, Deposition

of Drew Burbridge 50:5-13, 51:3-8, 111:1-5]. Then two police officers (later identified

as Officers Rachas and Burton)7 drug him away from his wife by his arms. [Ex. 1,

Deposition of Drew Burbridge 50:5-13, 51:3-8, 111:1-5]. The officers testified they

detained Drew Burbridge because they were ordered to do so. [Ex. 20, Deposition of

P.O. Rachas 18:21-24]. The officers did not see Drew violate the law in any way [Ex.

20, Deposition of P.O. Rachas 19:2-4, 33:6-10], nor did Drew threaten or assault

them [Ex. 20, Deposition of P.O. Rachas 19:5-8]. At the time he was removed from

the crowd, Drew was not displaying any type of active threat to the officers. [Ex. 20,

Deposition of P.O. Rachas 32:5-7 & 25, 33:1-5]. Officer Rachas had no reasonable

suspicion or probable cause to believe that Drew had violated any law. [Ex. 20,

Deposition of P.O. Rachas 33:11-13, 34:11-14]. At no time from his selection by

Officer Rachas or Officer Burton to him being put prone did Drew resist the police.

[Ex. 20, Deposition of P.O. Rachas 34:18-20]. At no time did Officer Rachas feel

threatened by Drew or feel the need to call for assistance of aid. [Ex. 20, Deposition

of P.O. Rachas 35:18-24].




6The facts and exhibits set forth in this subsection directly controvert the City’s version of events as
set forth in ¶¶42-49 of the City’s Statement of Uncontroverted Material Facts (Doc. 90).

7Both officers admit that they are the officers who are on video pulling Drew away from his wife.
(Exhibit 20 - Deposition of P.O. Rachas, 14:3-17).

                                                   16
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 17 of 56 PageID #: 958




       Drew protested to Officers Rachas and Burton that he was not a protestor,

was not resisting, and was a member of the media. [Ex. 1, Deposition of Drew

Burbridge 50:5-13, 51:9-16, 52:8-16, 54:4-8, 114:1-11]. No police officer instructed

Drew to stop using force (or otherwise resisting.) [Ex. 1, Deposition of Drew

Burbridge 115:19-22]. Drew was restrained, slammed into the ground, had a knee

placed on his neck, was repeatedly struck by officers - kicked with a boot, hit in the

back of the head, on the ribs, on his shoulder - and at one point lost consciousness.

[Ex. 1, Deposition of Drew Burbridge 52:17-25, 53-61, 74:8-20, 96:8-23].

       While on the ground with Officers Rachas and Burton on top of him, Sgt.

Rossomanno bent down and twice deployed mace in Drew’s face. [Ex. 3, video of

assault]. Neither Officers Burton nor Rachas asked for Sgt. Rossomanno’s

assistance in effecting Drew’s arrest. [Ex. 19, Deposition of Sgt. Rossomanno 65:7-

13].

       While the video clearly shows Sgt. Rossomanno applying mace to Drew (the

stream of mace can both be seen and heard in the enhanced video), Sgt.

Rossomanno testified that he does not recall using mace or chemical foggers on

Sunday, September 17, 2017. [Ex. 19, Deposition of Sgt. Rossomanno 49:14-16;

64:20-25]. Sgt. Rossomanno does identify himself on the video as the individual

bending down with the fogger, and claims that he observed Drew actively resisting

the officers (Rachas and Burton) and bent over with the intent of applying some

mace to help get compliance, but claims that he saw Drew had already been maced




                                          17
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 18 of 56 PageID #: 959




so he thought it would be redundant to do it again. [Ex. 19, Deposition of Sgt.

Rossomanno 62:21-25; 63:1-10; 66:15-22].

       The City has provided video from the S.L.M.P.D. Documentation Team which

depicts the assault and macing of Drew Burbridge (Defendant’s Exhibit J). An

enhanced copy of this video also is being provided to the Court as Ex. 3.8

       Officers Rachas and Burton can be seen center screen wrestling Drew to the

ground at approximately the 10-second mark. Sgt. Rossomanno’s macing of drew

can be seen at the 00:12-00:16 mark. [Ex. 3].

       Photos of the injuries to Drew’s body after the event clearly show bruising and

contusions suffered as a result of this assault Ex. 21 (See also Ex. 1 Deposition of

Drew Burbridge 114:21-25, 115:1-14). Additionally, photographs taken by the

Department during Drew’s arrest show his face stained orange with chemical mace

residue. [Ex. 22].

       Drew’s wife Jennifer witnessed her husband being maced, stomped on, and

hit on the head. [Ex. 2, Deposition of Jennifer Burbridge 38:18-25; 39:1-4, 17-24;

40:2-20].


       After the macing and assault, Drew was subsequently taken into custody [Ex.

22, Photo of Burbridge Arrest], charged with “failure to disperse” [Ex. 23, Citation of

Arrest], and booked at the St. Louis City Justice Center. [Ex. 1, Deposition of Drew

Burbridge 76:6-9]. Drew was not allowed to wash the mace from his face, provided



8 This enhancement was created from the original video produced by the City through discovery
(labeled as City_0288).


                                               18
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 19 of 56 PageID #: 960




any medical treatment, or provided a change of clothing, either before he got to the

jail nor at the jail. [Ex. 1, Deposition of Drew Burbridge 85:14-24, 86:4-15, 88:10-12,

93:25, 94:1-2, 116:7-19, 119:2-16]. Drew was never charged with resisting arrest.

[Ex. 1, Deposition of Drew Burbridge 116:5-6]. Drew sustained physical injuries

aside from the macing as a result of this assault. [Ex. 21, Injury Photos].

      None of the police officers who arrested or assaulted Drew Burbridge filed a

“use of force” report. [Ex. 24, Deposition of P.O. Burton 13:10-20; Ex. 19, Deposition

of Sgt. Rossomanno 60:4-6, 67:2-15; Ex. 25, Deposition of Det. Wyms 71:11-20].


IV. The detention, assault, and arrest of Jennifer Burbridge.


      On the night of September 17, 2017, Jennifer recalls arriving downtown

shortly after 11pm. [Ex. 2, Deposition of Jennifer Burbridge 28:14-18]. The

Burbridges were interviewing several of the attendees. [Ex. 2, Deposition of Jennifer

Burbridge 32:12-13, 24-25; 34:14-25, 35:1-3]. Jennifer does not recall anyone

throwing materials at the police or threatening the police in any way. [Ex. 2,

Deposition of Jennifer Burbridge 33:11-23]. Jennifer did not hear any dispersal

orders or warnings regarding the use of chemical munitions. [Ex. 2, Deposition of

Jennifer Burbridge 34:2-7]. As Drew was filming a line of police officers, they started

to bang their batons and move toward the crowd. [Ex. 2, Deposition of Jennifer

Burbridge 35:4-8, 15-24]. At this time, the Burbridges went to the police, identified

themselves as members of the media, and asked to leave. [Ex. 2, Deposition of

Jennifer Burbridge 35:15-24]. Having been denied the right to exit the scene, the

Burbridges moved to the corner of the intersection, got down on the ground, and

                                          19
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 20 of 56 PageID #: 961




complied with police orders. [Ex. 2, Deposition of Jennifer Burbridge 36:3-15]. While

Jennifer was on the ground, in compliance with police orders, she experienced an

indiscriminate blast of mace over her head which caused her to cough, caused

trouble breathing, and irritated her eyes and throat. [Ex. 2, Deposition of Jennifer

Burbridge 36:14-15; 37:16-20]. Then, Jennifer witnessed her husband being pulled

away from her and maced. [Ex. 2, Deposition of Jennifer Burbridge 38:20-21].

      Jennifer was then grabbed, pulled up halfway, zip tied, and dragged away.

[Ex. 2, Deposition of Jennifer Burbridge 39:5-24]. One of the officers transporting

Jennifer remarked to another officer “Look who I have” while another said “Did you

like that? Come back again tomorrow and we’ll do it again” and yet another

commented “What did you think would happen”. [Ex. 2, Deposition of Jennifer

Burbridge 40:20-24; 41:4-5]. Jennifer was subsequently taken into custody [Ex. 26,

Photo of Burbridge Arrest], charged with “failure to disperse” [Ex. 27, Citation of

Arrest], and booked at the St. Louis City Justice Center. [Ex. 2, Deposition of

Jennifer Burbridge 45:15-17].

      Prior to her release, Jennifer was subjected to a pregnancy test which she was

forced to conduct in a cell with other female detainees. [Ex. 2, Deposition of Jennifer

Burbridge 49:10-14, 18-25; 50:2-24]. The detainees were told that everyone would

have to take a pregnancy test prior to release, or no one would be released. [Ex. 2,

Deposition of Jennifer Burbridge 52:1-16]. During her taking of the pregnancy test,

a male corrections officer opened the cell door and looked in. [Ex. 2, Deposition of




                                          20
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 21 of 56 PageID #: 962




Jennifer Burbridge 53:8-17]. Jennifer was never told the results of her pregnancy

test. [Ex. 2, Deposition of Jennifer Burbridge 58:12-20].


V. The S.L.M.P.D. sets forth departmental policy regarding the use of chemical

    munitions in its special orders.


       Section XIII of St. Louis Metropolitan Police Department Special Order 1-01

relates to the deployment of chemical agents for crowd dispersal and was issued in

response to a settlement agreement entered in the case styled Alexis Templeton, et

al., v. Sam Dotson, et al., Cause Number 4:14CV2019-CEJ, which was brought in

the United States District Court for the Eastern District of Missouri. [Defendants

Exhibit N]. Section XIII of S.O. 1-01 describes chemical agent equipment as

including, but not limited to, inert smoke grenades; Oleoresin Capsicum (OC) and

Chlorobenzalmalononitrile (CS) gas grenades; launched OC; launched CS;

pepperballs; and high-capacity, extended range OC spray. The Special Order does

not, however, define chemical agents. The Templeton settlement agreement defines

a chemical agent as “tear gas, inert smoke, pepper gas, or other chemical agents.

[Ex. 28]. 9 The Special Order provides that “chemical agents will not be used for the



9 The Templeton settlement [included as Exhibit 28] provides that defendant will not enforce any
rule, policy, or practice that grants law enforcement officials the authority or discretion to use
chemical agents for purposes of dispersing groups of individuals who are engaged in non-criminal
activity without first: issuing clear and unambiguous warnings that such chemical agents will be
utilized, providing sufficient opportunity to heed the warnings and exit the area, reasonably
attempting to minimize the impact of such chemical agents on individuals who are complying with
lawful law enforcement commands, and ensuring that there is a means of safe egress from the area
that is available to the individuals and announcing this means of egress. These provisions do not
apply “to situations that turn violent and persons at the scene present an imminent threat of bodily
harm to persons or damage to property, and when law enforcement officials must defend themselves
or other persons or property against such imminent threat. It also prevents the use of chemical

                                                 21
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 22 of 56 PageID #: 963




purpose of frightening or punishing individuals for exercising their constitutional

rights.” It goes on to provide “Restrictions on Deployment” as follows:

       2. Per a settlement agreement in U.S. District Court, chemical agents
       will not be used to disperse groups engaged in non-criminal activity
       without satisfying all of the following elements.

       a. The Incident Commander ensures that clear and unambiguous
       warnings are issued stating that chemical agents will be utilized, in
       conjunction with a statement about why the area is being cleared, (e.g.,
       “You are impeding the flow of vehicular traffic”);

       b. Individuals are provided sufficient opportunity to heed the above
       mentioned warnings and exit the area;

       c. The impact of chemical agents on individuals who are complying
       with lawful law enforcement commands is minimized; and

       d. Ensuring and announcing a means of safe egress from the area that
       is available to individuals.

       3. The above provisions do not apply to situations that turn violent
       when persons at the scene present an imminent threat of bodily harm
       to persons, or of damage to property, and when law enforcement
       officials must defend themselves or other persons or property against
       such imminent threats.



[Ex. N]. The Special Order requires that an I/LEADS report be created to document

the use of chemical agents to disperse a crowd. Id.

       Section IV of Special Order 1-01 is entitled “Use of Non-Deadly Force –

Pepper Mace” and its stated purpose is to provide procedures relating to the use of

pepper spray. [Exhibit N]. It states that “pepper mace is provided for use when force




agents on individuals engaged in non-criminal activity for the purpose of frightening them or
punishing them for exercising their constitutional rights.

                                                 22
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 23 of 56 PageID #: 964




is necessary to control belligerent, uncooperative persons for whom verbal controls

are ineffect.” [Id.] Section IV provides as follows for the use of pepper mace:

      An officer may use pepper mace:

      a. to effect a lawful arrest, or to otherwise lawfully control a combative,
      uncooperative person, when verbal commands and persuasion have been
      ineffective in inducing cooperation; or

      b. to control a dangerous animal.

      2. Pepper mace will not be used against a person who is being controlled by a
      neck restraint.

      3. Since pepper mace can adversely affect persons in the immediate area of
      the person against whom it is used, an officer should make every effort to
      avoid unnecessarily exposing bystanders to pepper mace.



[Id.]. Section IV goes on to provide that “since pepper mace is a method of physical

control, and may only be used to overcome resistance to an officer’s lawful authority,

any arrest in which pepper mace is used will be classified as ‘Resisting Arrest.’” [Id.].


VI. The S.L.M.P.D., however routine, violates its own special orders.


      As set forth above with references to the record, with respect to the

Burbridges, both were subjected to indiscriminate spraying in contravention to

policy; the direct macing of Drew Burbridge by Sgt. Rossomanno violated the policy;

neither of the Burbridges were charged with or classified as “resisting arrest” in

violation of policy; neither the applications of mace against Drew Burbridge or

Jennifer Burbridge was reported by the officers in violation of policy; neither of the




                                           23
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 24 of 56 PageID #: 965




Burbridges were allowed to clean the mace off of their face or provided any type of

medical treatment.

      At times, riot police have given pedestrians no warning at all before deploying

chemicals indiscriminately or taking other actions of force. [Ex. 29, Ahmad

Declaration; Ex. 30, Dreith Declaration; Ex. 31 Smith Declaration; Ex. 32, Wedding

Declaration.] At other times, the police have provided vague, haphazard instructions

in some apparent facsimile of the City’s “unlawful assembly” and “failure to

disperse” ordinances. [Ex. 33, Southwards Declaration.] Even then, the warnings

have been far away from the sites of the officers’ eventual enforcement, based on

constitutionally insufficient cause, and either followed immediately by the use of

force (like knocking while opening a door) or too remote in time to justify their

actions. [Id.; see also Ex. 13, Maclean Declaration.]


VII. Training of the named police officer defendants.

          a. Sgt. Rossomanno


      When Sgt. Rossomanno joined the civil disobedience team in 2006, there was

“just more or less in-house training.” [Ex. 19, Deposition of Sgt. Rossomanno 21:19-

23]. Sgt. Rossomanno had never been sent to a national training conference or

seminar on crowd control. [Ex. 19, Deposition of Sgt. Rossomanno 22:1-3]. The

closest thing to organized training was traveling to Cleveland to observe how their

department handled large crowd response. [Ex. 19, Deposition of Sgt. Rossomanno

22:7-25; 23:1-18].



                                          24
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 25 of 56 PageID #: 966




         With respect to the rank and file members of the Department, many civil

disobedience team members were assigned to the CDT right out of the academy.

[Ex. 19, Deposition of Sgt. Rossomanno 23:19-25; 24:1-2]. These officers would

receive two-days of training, and then a refresher class at most every quarter. [Id.].

Sgt. Rossomanno believes there was a training session within a month of the

Stockley protests, as the Department was expecting civil unrest. [Ex. 19, Deposition

of Sgt. Rossomanno 29:21-25; 30:1-5]. However, the CDT members had not received

any special training with respect to how to interact with the media. [Ex. 19,

Deposition of Sgt. Rossomanno 36:1-15].


     -   The actions of the police in deploying mace on September 17, 2017, violate

         their special orders on use of force.


         Sgt. Rossomanno testified that while he carried a fogger (sometimes referred

to as a “bear fogger”)10, he did not receive any special training beyond what he

would get for regular mace. [Ex. 19, Deposition of Sgt. Rossomanno 27:10-15; 43:17-

24; 44:1-4]. Despite the fact that his use of mace was captured on film (and for

purposes of this motion essentially conceded by the City), Sgt. Rossomanno never

filed a use of force report pursuant to the written policy of the Department. [Ex. 19,

Deposition of Sgt. Rossomanno 60:4-6]. Sgt. Rossomanno did not know that the

Special Orders requires an arrested to be classified as “resisting arrest” anytime

chemical weapons are used. [Ex. 19, Deposition of Sgt. Rossomanno 46:12-15].



10A fogger is a high capacity mace that shoots at a farther distance (Ex. #, Deposition of Sgt.
Rossomanno 54:11-14)

                                                  25
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 26 of 56 PageID #: 967




          b. P.O. Rachas


      Officer Rachas testified that despite a highly anticipated verdict in the

Stockley case he received no special preparation or training. [Ex. 20, Deposition of

P.O. Rachas 22:16-24, 23:4-16]. When Officer Rachas was deployed downtown on

September 17, 2017, he had received no intelligence brief, nor any type of special

instruction from the Department regarding the police response to the verdict [Ex.

20, Deposition of P.O. Rachas 22; 20-24, 24:18-22]. Other than his general training,

he has received no specialized training in chemical weapons or use of force [Ex. 20,

Deposition of P.O. Rachas 25:4-9] nor has he received any training on large crowd

response. [Ex. 20, Deposition of P.O. Rachas 25:10-12].


          c. P.O. Burton


      Officer Burton did not recall attending any briefings before the Stockley

verdict or receiving any additional training. [Ex. 24, Deposition of P.O. Burton

16:23-25; 18:1-4].


          d. P.O. Biggins


      Officer Biggins’ training in crowd control was limited to his initial training at

the Police Academy and then one to two additional days a year. [Ex. 34, Deposition

of P.O. Biggins 13:25; 14:1-3; 15:10-20]. This training had no additional training on

use of force. [Ex. 34, Deposition of P.O. Biggins 17:3-5].




                                           26
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 27 of 56 PageID #: 968




VIII. Multiple examples of similar conduct by S.L.M.P.D. officers.


      After the Stockley verdict, public protests began almost immediately and

continued every day. It is no secret that the St. Louis Metropolitan Police

Department has repeatedly engaged in heavy-handed conduct vis-à-vis the protests.

As soon as the afternoon of the verdict, police officers were—without warning or

justification—spraying nonviolent protestors with chemical agents. [See Ex. 29,

Ahmad Declaration; Ex. 30, Dreith Declaration; Ex. 35 Drieth Testimony; Ex. 31,

Smith Declaration; Ex. 32, Wedding Declaration; Ex. 36 Molina Testimony]. Since

then, S.L.M.P.D. officers have continued to deploy chemical agents, including pepper

pellets and tear gas, on multiple occasions without adequate justification and

without giving constitutionally required notice. [See, e.g., Ex. 37, Sommers

Declaration; Ex. 38, Green Declaration; Ex. 8, Rice Declaration; Ex. 39, Counihan

Declaration; Ex. 15, Lewczuk Declaration; Ex. 40, Hoffmann Declaration, Ex. 6,

Street Declaration, Ex. 7, Davis Declaration]. In fact, S.L.M.P.D. officers have

repeatedly sprayed and gassed nonviolent protestors who criticize the police or

record them engaging in intimidation. [See, e.g., Ex. 9, Ziegler Declaration; Ex. 4,

Rose Declaration; Ex. 41 Rose Testimony; Ex. 42 Kelly-Franks Testimony; Ex. 37,

Sommers Declaration; Ex. 38, Green Declaration; Ex. 8, Rice Declaration, Ex. 6,

Street Declaration; Ex. 43 Wedding Testimony]. Officers have retaliated against

live-streamers and videographers by deleting video, conducting unlawful searches,

damaging video equipment, using unnecessary force when conducting arrests, and—

again—resorting to chemical agents, often at close range and in the eyes. [Ex. 44,


                                          27
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 28 of 56 PageID #: 969




Mobley Declaration; Ex. 9, Ziegler Declaration; Ex. 8, Rice Declaration; Ex. 37,

Sommers Declaration; Ex. 45 Sommers Testimony Ex. 46, Thomas Declaration.]


IX. Other litigation stemming from the actions of the S.L.M.P.D. related to the

       Stockley civil unrest.


         In addition to the lawsuit arising from the assault and civil rights

deprivations visited upon the Burbridges, numerous others reported being assaulted

and having their civil rights violated by the S.L.M.P.D., including an on-duty

undercover police officer (see Milton Green v. City of St. Louis, et al., Cause No.

4:19-cv-01563) (an undercover police officer viciously assaulted by his colleagues

who did not recognize he was a police officer)).

         The City is facing at least 25 civil rights law suits in this jurisdiction for their

conduct during the Stockley civil unrest including those filed by the Burbridges, by

Officer Green, by a U.S. Air Force officer and his wife, by a reporter, etc. See:


   -     Ahmad, et al. v. City of St. Louis, et al., Cause No. 4:17 CV 2455

   -     Rasheed Aldridge v. City of St. Louis, et al., Cause No. 4:18-CV-01677

   -     Fareed Alston v. City of St. Louis, et al., Cause No. 4:18-CV-01569

   -     Amir Brandy v. City of St. Louis, et al., Cause No. 4:18-CV-01674

   -     Brian Baude v. City of St. Louis, et al., Cause No. 4:18-CV-01564

   -     Crystal Brown v. City of St. Louis, et al., Cause No. 4:18-CV-01676

   -     Emily Davis v. City of St. Louis, et al., Cause No. 4:18-CV-01574

   -     Heather DeMian v. City of St. Louis, et al., Cause No. 4:18-CV-01680


                                              28
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 29 of 56 PageID #: 970




   -   Alison Dreith v. City of St. Louis, et al., Cause No. 4:18-CV-01565

   -   Michael Faulk v. City of St. Louis, et al., Cause No. 4:18-CV-00308

   -   Darryl Gray v. City of St. Louis, et al., Cause No. 4:18-CV-01678

   -   Megan Ellyia Green v. City of St. Louis, et al., Cause No. 4:18-CV-01629

   -   Mark Gullet v. City of St. Louis, et al., Cause No. 4:18-CV-01571

   -   Calvin Kennedy v. City of St. Louis, et al., Cause No. 4:18-CV-01679

   -   Lindsey Laird and Andre Roberts v. City of St. Louis, et al., Cause No. 4:18-

       CV-01567

   -   Derek Laney v. City of St. Louis, et al., Cause No. 4:18-CV-01575

   -   Alex Nelson and Iris Nelson v. City of St. Louis, et al., Cause No. 4:18-CV-

       01561

   -   Dillan Newbold v. City of St. Louis, et al., Cause No. 4:18-CV-01572

   -   Mario Ortega v. City of St. Louis, et al., Cause No. 4:18-CV-01576

   -   Christopher Robertson v. City of St. Louis, et al., Cause No. 4:18-CV-01570

   -   Keith Rose v. City of St. Louis, et al., Cause No. 4:18-CV-01568

   -   Demetrius Thomas v. City of St. Louis, et al., Cause No. 4:18-CV-01566

   -   Jonathan Ziegler v. City of St. Louis, et al., Cause No. 4:18-CV-00308


The litigation stemming out of the Stockley civil unrest is not limited to the civil

arena either, as at least four St. Louis Metropolitan Police Department officers

having been charged with crimes related to the assault of Officer Green: see United

States of America v. Dustin Boone, Randy Hays, Christopher Myers, and Bailey




                                           29
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 30 of 56 PageID #: 971




Colletta, Cause No. 4:18-CR-00975. 11 One of these officers, Bailey Colletta, pleaded

guilty on September 6, 2019,


X. The S.L.M.P.D. response on September 17, 2017, is similar to other responses

     the Department has had and chills free speech.


        The Stockley protests are not S.L.M.P.D.’s first experience with First

Amendment violations. The St. Louis Metropolitan Police Department has reacted

in much the same way on other occasions when St. Louisans have amassed in public

places to demonstrate against what they see as police misconduct; that is, with the

arbitrary enforcement of vague ordinances and the deployment of chemical agents

without adequate cause or warning. [See, e.g., Ex. 29, Ahmad Declaration; Ex. 40,

Hoffmann Declaration; Ex. 14, Molina Declaration.]

        S.L.M.P.D.’s unconstitutional policies and customs have frightened Plaintiffs

and chilled their observation of, recording of, and participating in protesting activity.

They have refrained from expressive activity they otherwise would have engaged in.

[See Ex. 29, Ahmad Declaration; Ex. 30, Dreith Declaration; Ex. 44, Mobley

Declaration; Ex. 13, Maclean Declaration.]




11Text messages between these officers, as set forth in the indictment, reveal a terrifying culture of
physical violence and disregard for the Constitutional rights of the citizenry. See U.S. v. Boone, et
al., Cause No. 4:18-CR-00975 (Doc. 2, ¶10): “let’s whoop some ass”, “it’s gonna be a lot of fun beating
the hell out of these shitheads once the sun goes down and nobody can tell us apart”, “it’s still a blast
beating people that deserve it”, “we start beating the shit out of everyone on the street after we give
two warnings…”, etc.

                                                   30
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 31 of 56 PageID #: 972




                                    DISCUSSION

      Applying the facts of the case to the law demonstrate that there are sufficient

factual disputes and legal support for this matter to proceed to trial by jury as

pleaded in the Third Amended Complaint (Doc. 70).


   A. Standard of Review for Summary Judgment


      Under Rule 56 of the Federal Rules of Civil Procedure, a movant is entitled to

summary judgment if he can "show that there is no genuine issue as to any material

fact and that he is entitled to a judgment as a matter of law." Fed.R.Civ.P. 56(c);

First Security Savings v. Kansas Bankers Surety Co., 849 F.2d 345, 349 (8th Cir.

1988); Agristor Leasing v. Farrow, 826 F.2d 732, 734 (8th Cir. 1987). A court is

required to view the facts and inferences that reasonably may be derived therefrom

in the light most favorable to the nonmoving party. Holloway v. Lockhart, 813 F.2d

874, 876 (8th Cir. 1987); Economy Housing Co. v. Continental Forest Products, Inc.,

757 F.2d 200, 203 (8th Cir. 1985). The burden of proof is on the moving party, and a

court should not grant a summary judgment motion unless it is convinced that there

is no evidence to sustain a recovery under any circumstances. Foster v. Johns-

Manville Sales Corp., 787 F.2d 390, 392 (8th Cir. 1986).


   B. Fourth Amendment Violations: unlawful search and seizure and excessive

      force (Count III).


      Count III of the Third Amended Complaint alleges the Plaintiffs’ Fourth

Amended rights were violated. Specifically, the Plaintiffs had a right to be free from


                                          31
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 32 of 56 PageID #: 973




illegal search and seizure, and free from the use of excessive force by law

enforcement. These rights were violated when the Burbridges were kettled and

denied egress from the street corner, when they were detained against their will on

the ground, when they were indiscriminately maced by police, when Drew was

assaulted and directly maced, when they were arrested, when they were jailed, and

when Jennifer was forced to submit to a pregnancy test against her will. All of this

occurred despite the consensus that the Burbridges were not acting violently, were

not engaged in any property destruction, and had not actively resisted arrest. The

actions of the police were punitive and violated their Fourth Amendment rights.

      A person is seized for Fourth Amendment purposes when an officer by means

of physical force “terminates or restrains his freedom of movement through means

intentionally applied.” Brendlin v. California, 551 U.S. 249, 254 (2007). The right to

be free from excessive force in the context of an arrest is clearly established under

the Fourth Amendment. Henderson v. Munn, 439 F.3d 497, 503 (8th Cir. 2006).

“The test is whether the amount of force used was objectively reasonable under the

particular circumstances.” Brown v. City of Golden Valley, 574 F.3d 491, 496 (8th

Cir. 2009). Relevant circumstances include “the severity of the crime at issue,

whether the suspect poses an immediate threat to the safety of the officer or others,

and whether [they] are actively resisting arrest or attempting to evade arrest by

flight.” Graham v. Connor, 490 U.S. 386, 396 (1989).

      "The reasonableness of a particular use of force must be judged from the

perspective of a reasonable officer on the scene, rather than with the 20/20 vision of



                                          32
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 33 of 56 PageID #: 974




hindsight. Not every push or shove, even if it may later seem unnecessary in the

peace of a judge's chambers violates the Fourth Amendment." Id. (internal quotation

marks and citation omitted). "The calculus of reasonableness must embody

allowance for the fact that police officers are often forced to make split-second

judgments in circumstances that are tense, uncertain, and rapidly evolving about

the amount of force that is necessary in a particular situation.” Id. at 396-97.

“[F]orce is least justified against nonviolent misdemeanants who do not flee or

actively resist arrest and pose little or no threat to the security of the officers or the

public." Brown, 574 F.3d at 499. "The use of any force by officers simply because a

suspect is argumentative, contentious, or vituperative is not to be condoned." Bauer

v. Norris, 713 F.2d 408, 412 (8th Cir. 1983). “[T]he use of . . . gratuitous force against

a suspect who is handcuffed, not resisting, and fully subdued is objectively

unreasonable under the Fourth Amendment.” Krout v. Goemmer, 583 F.3d 557, 566

(8th Cir. 2009).

       The plaintiffs have both testified that they were attempting to leave the area

of Washington and Tucker, but were denied egress and kettled, and then

subsequently subjected to the indirect application of chemical munitions. Both Drew

and Jennifer Burbridge denied hearing warnings to either not enter the area, or to

disperse. Both of the Burbridges were subjected to environmental mace

indiscriminately applied to the crowd. Drew Burbridge was then pulled away from

his wife, brought to the ground, had an officer put his knee on his neck, maced twice

by Sgt. Rossomanno, and assaulted by Officers Rachas and Burton. The question of



                                            33
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 34 of 56 PageID #: 975




whether Sgt. Rossomanno and Officers Rachas, Burton and Biggins use of force

against Drew Burbridge was reasonable under the circumstances is one of fact for a

jury. Drew Burbridge has presented sufficient evidence that there was no legal

justification to support his arrest or the use of force during his arrest. The

application of mace / pepper spray by Sgt. Rossamanno was gratuitous and

completely without legal justification – it was an assault.

       Additionally, the persons of the Plaintiffs were seized within the meaning of

the Fourth Amendment (through denying their egress from the kettling, and then

for arresting and jailing them without sufficient legal justification). Most

egregiously, the person of Jennifer Burbridge was seized when she was subjected to

a pregnancy test against her will, made as a condition of release from incarceration

(as alleged in the ¶108 of the Third Amended Complaint (Doc. 70).


       i.     Monell liability in general and a pattern and practice of Fourth

              Amendment violations exists which create Monell liability for the City.


       The City seeks to be excused from the actions of its officers claiming that

there was no pattern and practice of civil rights violations (excessive force, violations

of Fourth Amendment rights, etc.) The events of September 17, 2017, alone (which

resulted in twenty-plus separate lawsuits) show a pattern and practice by the City.

Additional past actions of the Department further support a pattern and practice

that attaches Monell liability to the City for the actions of its officers.

       Pursuant to the municipal custom theory, a local governmental body may be

held liable under Section 1983 where “the action that is alleged to be

                                            34
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 35 of 56 PageID #: 976




unconstitutional implements or executes a policy statement, ordinance, regulation,

or decision officially adopted and promulgated by that body's officers.” See Monell v.

New York City Dep't of Soc. Servs., 436 U.S. 658, 690, (1978). In Monell the United

States Supreme Court held that municipalities may be liable for the acts of their

employees under §1983 where “the action that is alleged to be unconstitutional

implements or executes a policy statement, ordinance, regulation, or decision

officially adopted and promulgated” by the municipality. Id at 690. To establish

liability for a custom, plaintiff must show that there is: (1) a continuing, widespread,

and persistent pattern of unconstitutional misconduct, (2) deliberate indifference or

tacit authorization of such conduct by policymaking officials after notice of the

conduct, and (3) that the custom caused the violation of plaintiff’s constitutional

rights. See Johnson v. Douglas Cnty. Med. Dept., 725 F.3d 825, 828 (8th Cir.2013);

Abdullah v. County of St. Louis, Mo., 52 F. Supp. 3d 936, 944 (E.D. Mo. 2014); see

also Johnson v Bd. of Police Comm'rs, 351 F. Supp. 2d 929 at 947 (E.D. Mo 2004),

quoting Kuha v. City of Minnetonka, 365 F.3d 590, 604 (8th Cir. 2003).

      The governmental custom need not “receive[ ] formal approval through the

body's official decision making channels,” Id. at 691, and may refer to unwritten

understandings “intended to ... establish fixed plans of action to be followed under

similar circumstances consistently and over time,” See Pembaur v. City of

Cincinnati, 475 U.S. 469, 480-81 (1986).

      There is evidence before this Court that the S.L.M.P.D. has similarly used

chemical agents against protestors in the past, both in the days preceding



                                           35
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 36 of 56 PageID #: 977




September 17, 2017 and in multiple incidents on September 17, 2017. The sheer

number of complaints and lawsuits resulting from the City’s conduct during the

Stockley unrest evidence a pattern and practice of civil rights violations. As

discussed above in the Plaintiffs’ statement of fact, the following represent a non-

exclusive list of individuals who were maced by police during the Stockley unrest,

despite being non-violent: Alison Dreith, Derrell Smith, Keith Rose, Dana Kelly-

Franks, Joshua Wedding, Sarah Molina, Steven Hoffmann, and Chris Sommers.

The police treatment of the Burbridges was not an isolated event. It was part of a

pattern and practice by the S.L.M.P.D. of mis-using chemical weapons.

       The Burbridge have testified that they did not hear warnings to disperse, and

that the group was behaving peacefully. There was no Constitutional or legal basis

to disperse the crowd or order the mass arrests and use of force.

       Judge Perry (U.S.D.C., E.D. Mo.) has already made a preliminary finding

that such a pattern and practice of misconduct within the S.L.M.P.D. actually exists,

through the equity proceedings held in Ahmad, et al. v. City of St. Louis, et al.,

Cause No. 4:17 CV 2455 CDP (U.S.D.C., E.D. Mo.).12 [Exhibit 47]. After hearing the

testimony of 21 witnesses, and receiving numerous exhibits into evidence, the Court

on November 15, 2017, entered a preliminary injunction against the City. In

Ahmad, Judge Perry found that “Plaintiffs have also presented sufficient evidence



12A preliminary injunction was issued by Judge Perry on November 15, 2017 (Doc. 57) and was not
appealed by the City. On March 29, 2019, the City filed a motion to reconsider the preliminary
injunction (Doc. 126) which was denied by the Court (Doc. 159) who held that “the motion [for
reconsideration] amounts to nothing more than an attempt to reargue the [original motion] with new
counsel and more strident rhetoric” and that the “evidence submitted by [the City] only
demonstrates that the facts are contested”. (See Doc. 159).

                                               36
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 37 of 56 PageID #: 978




demonstrating that they are likely to prevail on their claim that defendant has a

custom or policy of using chemical agents without warning on citizens engaged in

expressive activity that is critical of police or who are recording police in retaliation

for the exercise of their first amendment rights, in violation of the First, Fourth, and

Fourteenth Amendments.”

      In the Ahmad case, Lt. Timothy Sachs (the commander in charge of the Civil

Disobedience Team) and other officers testified that Section XIII of Special Order 1-

01 relating to the deployment of chemical munitions for crowd dispersal does not

apply to the use of hand held mace. [Ex. 18]. The order, however, does not

specifically exempt hand held mace from within its purview, nor does the settlement

agreement reached in Templeton. As the Court summarized “pepper spray is a

‘chemical agent,’ no matter its method of deployment.” Id., Doc. 57 at p.42. In the

incidents of September 14, 15 and 17, 2017, the Ahmad Court found sufficient,

credible testimony and video evidence from numerous witnesses that they were

maced without warning in the absence of exigent circumstances while they were not

engaging in violent activity and either were not in defiance of police commands

(because none were given) or were complying with those commands. The evidence

showed that police used hand held mace without warnings regularly in situations

where Section XIII of Special Order 1-01 and the Templeton settlement agreement

require warnings. Neither the Special Order nor Templeton are limited to situations

in which an unlawful assembly is first declared. Plaintiffs also introduced sufficient,

credible evidence of people being maced while simply recording police activity and/or



                                            37
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 38 of 56 PageID #: 979




voicing criticism of officers and for no readily apparent, legitimate law enforcement

purpose, contrary to the official written policy regarding recording set out in Special

Order 1-06.

       As in Ahmad, plaintiffs evidence, both video and testimonial, showed that

officers exercised their discretion in an arbitrary and retaliatory fashion to punish

people for voicing criticism of police or recording police conduct. The S.L.M.P.D. has

a custom or policy of deploying hand held pepper spray against citizens engaged in

recording police or in expressive activity critical of police in retaliation for the

exercise of their first amendment rights, in violation of the First, Fourth, and

Fourteenth Amendments.


       ii.    The Officers are not entitled to qualified immunity for their actions.


       The Defendants try to escape liability for excessive force under §1983 by

claiming their actions with respect to the detention, assault, and arrest of Drew and

Jennifer are protected by the doctrine of qualified immunity.

       Police officers are entitled to qualified immunity unless (1) the evidence,

viewed in the light most favorable to the plaintiffs, establishes a violation of a

constitutional or statutory right, and (2) the right was clearly established at the

time of the violation, such that a reasonable official would have known that his

actions were unlawful. See Blazek v. City of Iowa City, 761 F.3d 920, 922-23 (8th

Cir. 2014). Factors to be considered in determining the reasonable use of excessive

force include whether there was an objective need for force, the relationship between

the need and the amount of force used, the threat reasonably perceived by the

                                            38
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 39 of 56 PageID #: 980




officers, efforts the officers used to temper the severity of their response, and the

extent of the incarcerated person's injury. Treats v. Morgan, 308 F.3d 868, 872 (8th

Cir. 2002).

      Although not every push or shove violates the Fourth Amendment, Guite v.

Wright, 147 F.3d 747, 750 (8th Cir. 1998), the use of gratuitous force against a

helpless individual is unreasonable. See, e.g., Phelps v. Coy, 286 F.3d 295, 301 (6th

Cir. 2002) (noting "on the facts as we must take them, there was simply no

governmental interest in continuing to beat [the plaintiff] after he had been

neutralized, nor could a reasonable officer have thought there was"); Fontana v.

Haskin, 262 F.3d 871, 880 (9th Cir. 2001)(stating "gratuitous and completely

unnecessary acts of violence by the police during a seizure violate the Fourth

Amendment."); Miller v. Smith, 220 F.3d 491, 495 (7th Cir. 2000) (finding

allegations that officers smacked suspect around while he lay cuffed on the ground

violate the Fourth Amendment); Palmer v. Sanderson, 9 F.3d 1433 (9th Cir.1993)

(noting that jerking, pushing, and tightly handcuffing a 67-year-old man amounts to

excessive force); Adams v. Metiva, 31 F.3d 375, 387 (6th Cir.1994) (stating use of

force after suspect was incapacitated by mace would amount to excessive force as a

matter of law). “There is no uniform requirement that a plaintiff show more than de

minimis injury to establish an application of excessive force.” Chambers v.

Pennycook, 641 F.3d 898, 907 (8th Cir. 2011). Further, any dispute of a “factual

claims regarding the amount and degree of force used … establishes a genuine issue

of material fact for trial precluding summary judgment [on the] claim of qualified



                                           39
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 40 of 56 PageID #: 981




immunity with respect to the…claim of excessive force.” Lambert v. City of Dumas,

187 F.3d 931, 933–34 (8th Cir.1999) (rejecting qualified immunity where officers

shoved and kicked a non-resisting suspect).

      Drew Burbridge was unarmed. He was following police commands to sit on

the ground. He was not actively resisting the police officers or using any force. Drew

Burbridge did not threaten the police officers. As the video shows, Drew Burbridge

was prone and under the control of three police officers when Sgt. Rossomanno

walked up and maced him. He had an officer kneeling on his neck without cause

and was then punched and kicked by officers when he was clearly already under

control and not resisting. The failure of these officers to report their use of force

evidences a consciousness of guilt; they knew their force was not justifiable. At the

very least, it is a question of fact for the jury whether the application of mace in this

circumstance was warranted.

      Police also intentionally maced Jennifer Burbridge while she was peacefully

sitting on the ground, fully compliant with police instructions and direction. She was

then seized, jailed, and invasively pregnancy tested against her will.

      In this case there is no question that the plaintiffs had a constitutional right

to be free from assault and mace without legal justification. Nor can there be any

dispute that these rights were not clearly established on September 17, 2017, and a

reasonable police officer would have known that they cannot mace, and arrest

citizens for gathering and filming the police. The unconstitutionality of the use of




                                            40
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 41 of 56 PageID #: 982




gratuitous force against a suspect after he was subdued has been well- established

at least by 1991. Adams v. Metiva, 31 F.3d at 387 (6th Cir. 1994).


   C.         Failure to Train (Count IX)


        The above described exercises of excessive force, false arrest, and illegal

search and seizure are a direct result of the City of St. Louis and the St. Louis

Metropolitan Police Department failing to train its officers.

        To state a claim under §1983 for failure to train or supervise, Plaintiff must

plead facts sufficient to demonstrate that, (1) the City's police officer training and

supervision practices were inadequate; (2) the City was deliberately indifferent to

the rights of others in adopting these practices, such that the City's failure to train

and supervise was a result of deliberate or conscious choices; and (3) the City's

training and supervision deficiencies caused Plaintiff's constitutional deprivation.

See, Ulrich v. Pope Cty., 715 F.3d 1054, 1061 (8th Cir. 2013)(citation omitted).

        “For liability to attach, [plaintiffs] must show, the need for more or different

training is so obvious, and the inadequacy so likely to result in the violation of

constitutional rights, that [the defendant] reasonably be said to been deliberately

indifferent to the need.” Ambrose v. Young, 474 F.3d 1070, 1079 (8th Cir.2007),

quoting, City of Canton, Ohio v. Harris, 489 U.S. 378, 389 (1989). “It is necessary to

show that in light of the duties assigned to specific officers or employees the need for

more or different training is so obvious, and the inadequacy so likely to result in the

violation of constitutional rights, that the policymakers of the city can reasonably be

said to have been deliberately indifferent to the need. In other words, the plaintiff

                                            41
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 42 of 56 PageID #: 983




must demonstrate that the city had notice that its procedures were inadequate and

likely to result in a violation of constitutional rights. Andrews v. Fowler, 98 F.3d

1069, 1076 (8th Cir.1996). “[A] single violation of constitutional rights could trigger

municipal liability, where the violation is accompanied by a showing that the

municipality had ‘failed to train its employees to handle recurring situations

presenting an obvious potential for such a violation.’” Szabla v. City of Brooklyn

Park, 486 F.3d 385, 393 (8th Cir.2007)

       Here what seems the most striking is the failure to adopt training to address

evidence of past constitutional violations in situations that are clearly going to re-

occur. In Holscher v. Mille Lacs Cnty, 924 F.Supp.2d 1044, 1057 (D. Minn. 2013),

the court pointed out that an entity can be liable for failure to revise training in light

of obvious deficiencies. There, despite having a valid policy to avoid jail suicides,

several past suicides show that the written policy wasn’t followed, and thus, “a jury

could infer that the County's training was inadequate; the County was deliberately

indifferent in failing to revise its training; and this inadequate training caused

Plaintiffs' injury.” Id.

       In this matter the City has had numerous incidents of civil unrest leading up

to the September 17, 2017, arrest of the Burbridges. There is no evidence that the

S.L.M.P.D. provided these officers with the training they needed to respond to these

highly anticipated civil gatherings and incidents of unrest. The injuries visited upon

the Burbridges were a direct result of this institutional failure to train.




                                           42
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 43 of 56 PageID #: 984




   D. Freedom of Speech and First Amendment Retaliation (Counts I & II)


      Drew and Jennifer Burbridge were present on September 17, 2017, in the role

of documentary film makers and journalists. They were exercising their First

Amendment rights to freely assemble and to document a free and public assembly.

There is evidence before this Court that they were targeted by the police for their

documentary efforts, singled out by law enforcement, and then assaulted and

detained because they were taking pictures and video-taping the police and the

police crowd response.

      The First Amendment declares that States "shall make no law ... abridging

the freedom of speech ... or the right of the people peaceably to assemble." U.S.Const.

amend. I. "[T]he First Amendment reflects a 'profound national commitment' to the

principle that 'debate on public issues should be uninhibited, robust, and wide-open

” Boosv. Barry, 485 U.S. 312, 318 (1988) (quoting New York Times Co. v. Sullivan,

376 U.S. 254, 270 (1964)). Plaintiffs are engaging in speech in a traditional public

forum. See United States v. Grace, 461 U.S. 171, 177 (1983) (streets, sidewalks, and

parks are public places historically associated with the free exercise of expressive

activities and considered, without more, to be public forums). “In such places, the

government’s ability to permissibly restrict expressive conduct is very limited: the

government may enforce reasonable time, place, and manner regulations as long as

the restrictions are content-neutral, are narrowly tailored to serve a significant

government interest, and leave open ample alternative channels of communication”.

Id. (internal quotation marks and citations omitted).


                                          43
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 44 of 56 PageID #: 985




      “The very idea of government, republican in form, implies a right on the part

of its citizens to meet peaceably for consultation in respect to public affairs and to

petition for the redress of grievances.” De Jonge v. Oregon, 299 U.S. 353, 364 (1937)

(internal quotation marks and citation omitted). “The right of peaceable assembly is

a right cognate to those of free speech and free press and is equally fundamental.”

Id.

      The greater the importance of safeguarding the community from
      incitements to the overthrow of our institutions by force and violence,
      the more imperative is the need to preserve inviolate the constitutional
      rights of free speech, free press and free assembly in order to maintain
      the opportunity for free political discussion, to the end that government
      may be responsive to the will of the people and that changes, if desired,
      may be obtained by peaceful means. Therein lies the security of the
      Republic, the very foundation of constitutional government.

Id. at 365 (internal quotation marks and citation omitted). “It follows from these

considerations that, consistently with the Federal Constitution, peaceable assembly

for lawful discussion cannot be made a crime.” Id. “The right to associate does not

lose all constitutional protection merely because some members of the group may

have participated in conduct or advocated doctrine that itself is not protected.”

NAACP v. Claiborne Hardware Co., 458 U.S. 886, 908 (1982).

      Numerous federal circuit courts of appeals have recognized a general First

Amendment right to record police performing their duties in public, subject to

certain limitations. See, e.g., Am. Civil Liberties Union of Illinois v. Alvarez, 679

F.3d 583, 595 96 (7th Cir. 2012); Glik v. Cunniffe, 655 F.3d 78, 82 (1st Cir. 2011);

Smith v. City of Cumming, 212 F.3d 1332, 1333 (11th Cir. 2000); see also,

Hoyland v. McMenomy, 185 F. Supp. 3d 1111, 1124 (D. Minn. 2016), aff’d, 869

                                           44
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 45 of 56 PageID #: 986




F.3d 644 (8th Cir. 2017). There is no question that the Burbridges’ act of recording

the protests and police was not protected First Amendment activity.

       “The First Amendment prohibits government officials from subjecting an

individual to retaliatory actions…for speaking out.” Hartman v. Moore, 547 U.S.

250, 256 (2006). “The First Amendment protects a significant amount of verbal

criticism and challenge directed at police officers.” Hoyland v. McMenomy, 869 F.3d

644, 655 (8th Cir. 2017) (internal quotation marks and citation omitted). “Criticism

of public officials lies at the very core of speech protected by the First Amendment.”

Naucke v. City of Park Hills, 284 F.3d 923, 927 (8th Cir. 2002)(internal quotation

marks and citation omitted). “The freedom of individuals verbally to oppose or

challenge police action without thereby risking arrest is one of the principal

characteristics by which we distinguish a free nation from a police state.” City of

Houston, Tex. v. Hill, 482 U.S. 451, 462-63 (1987).

       To sustain a First Amendment retaliation claim, plaintiffs must show that

they engaged in protected activity, the police officers acted in a way that would chill

a person of ordinary firmness in continuing the protected activity, and the officer’s

actions were motivated at least in party by plaintiffs’ engaging in protected activity.

Peterson v. Kopp, 754 F.3d 594, 602 (8th Cir. 2014). Pepper spraying someone in the

face would chill a person of ordinary firmness. Id. In claims of retaliatory arrest,

plaintiffs must also show that the officer lacked at least arguable probable cause to

arrest plaintiffs. Id.




                                           45
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 46 of 56 PageID #: 987




      “It is well-settled law that a loss of First Amendment freedoms, for even

minimal periods of time, unquestionably constitutes irreparable injury" and "it is

always in the public interest to protect constitutional rights." Phelps-Roper v. Nixon,

545 F.3d 685, 691 (8th Cir. 2008)(internal quotation marks and citations omitted),

overruled on other grounds, Phelps-Roper v. City of Manchester, Mo., 697 F.3d 678

(2012).

      As discussed above, it was not just the Burbridges who were retaliated

against for First Amendment activity; others at the Stockley unrest were as well

including Joshua Wedding, Steven Hoffmann, and Chris Sommers. There was no

probable cause for the arrest of the Burbridges. The arrest of the Burbridges was

done in retaliation for their filming and documenting police (as demonstrated by the

quoted statements by police to both Drew and Jennifer).


   E. Procedural due process (Count IV)


      Count IV of Plaintiffs’ Third Amended Complaint alleges that it is the

Defendant City’s custom and policy to enforce its ordinances regarding unlawful

assemblies and dispersal orders in a manner which violates the Due Process Clause

of the Fourteenth Amendment. Plaintiffs contend that the ordinances are

unconstitutional on their face and as applied by defendant and that the City’s

enforcement of these ordinances, as applied to them on September 17, 2017, violated

their constitutional due process rights. Defendant City alleges these ordinances are

valid and constitutional.



                                          46
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 47 of 56 PageID #: 988




      “A fundamental principle in our legal system is that laws which regulate

persons or entities must give fair notice of conduct that is forbidden or required.”

FCC v. Fox Television Stations, Inc., 567 U.S. 239, 253 (2012). “A statute or

ordinance violates the Due Process Clause if it fails to give fair warning that the

allegedly violative conduct was prohibited.” Stahl v. City of St. Louis, Mo., 687 F.3d

1038, 1040 (2012). “Such a law offends due process because it may fail to provide the

kind of notice that will enable ordinary people to understand what conduct it

prohibits.” Id. (quoting City of Chicago v. Morales, 527 U.S. 41, 56 (1999) (plurality

opinion)(citing Kolender v. Lawson, 461 U.S. 352, 357 (1983)). A vague law

impermissibly delegates basic policy matters to policemen, judges, and juries for

resolution on an ad hoc and subjective basis, with the attendant dangers of arbitrary

and discriminatory application. Grayned v. City of Rockford, 408 U.S. 104, 108-09

(1972).

      The Due Process Clause’s proscription against vague regulations is stronger

when the regulation in question implicates the First Amendment. “When speech is

involved, rigorous adherence to those requirements is necessary to ensure that

ambiguity does not chill protected speech.” Fox Television Stations, Inc., 567 U.S. at

253-54. That is so because “[s]peech is an activity particularly susceptible to being

chilled, and regulations that do not provide citizens with fair notice of what

constitutes a violation disproportionately hurt those who espouse unpopular or

controversial beliefs.” Stahl, 687 F.3d at 1041. “Uncertain meanings inevitably lead

citizens to steer far wider of the lawful zone than if the boundaries of the forbidden



                                          47
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 48 of 56 PageID #: 989




areas were clearly marked.” Grayned, 408 U.S. at 109. An ordinance which accords

to police “the full discretion…to determine” whether a violation has occurred

“entrusts lawmaking to the moment-to-moment judgment of the policeman on his

beat…furnishes a convenient tool for harsh and discriminatory enforcement by

prosecuting officials against particular groups deemed to merit their displeasure…

and confers on police a virtually unrestrained power to arrest and charge persons

with a violation.” Kolender, 461 U.S. at 357-58.

      Sachs admitted that defendant has issued no guidelines with respect to when,

how, or who should declare an unlawful assembly with respect to protest activity.

All officers testified that it was within their sole discretion to declare an unlawful

assembly whenever they observed a group violating any law, whether peaceably or

not, including but not limited to merely congregating on sidewalks or on streets

closed by police for protest activity. While unlawful assemblies were declared at

times in response to violent activity by protesters (for example, at the mayor’s house

on the evening of September 15, 2017), they were also declared at other times when

it was not “reasonable for rational, firm and courageous persons in the neighborhood

of the assembly to believe the assembly will cause injury to persons or damage to

property and will interfere with the rights of others by committing disorderly acts.”

Mast, 713 S.W.2d at 603-04, such as on September 17, 2017, and October 3, 2017.

      The evidence shows there was no credible threat of force or violence to the

officers or property (after 8:30pm) at the intersection of Washington and Tucker on

September 17, 2017. The scene was calm. Sachs declared an unlawful assembly



                                           48
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 49 of 56 PageID #: 990




because he did not want to allow people back into downtown. That is not lawful.

There is a policy and custom of S.L.M.P.D. declaring unlawful assemblies in the

absence of any threat of force or violent activity, with insufficient notice to citizens

regarding what conduct is “unlawful”. The actions of the defendants leads to

arbitrary enforcement of the ordinance and curtails First Amendment rights of the

citizenry.


   F. Conspiracy to deprive civil rights (Count XI)


       Plaintiffs have alleged in Count XI of their Third Amended Complaint that

the individual officers have acted in concert and conspired to deprive them of their

civil rights. Specifically, the officers targeted Drew and Jennifer for the

documentation efforts, assaulted Drew in concert, and then willfully failed to report

the assault in an attempt to obscure their roles.

       To prove a 42 U.S.C. § 1983 conspiracy claim, a plaintiff must show: (1) that

the defendant conspired with others to deprive him of constitutional rights; (2) that

at least one of the alleged co-conspirators engaged in an overt act in furtherance of

the conspiracy; and (3) that the overt act injured the plaintiff." White v. McKinley,

519 F.3d 806, 814 (8th Cir. 2008) (citation omitted). "The plaintiff is additionally

required to prove a deprivation of a constitutional right or privilege in order to

prevail on a § 1983 civil conspiracy claim." Id. (citation omitted). "A civil conspiracy

claim requires the plaintiffs to allege sufficient "specific facts" giving rise to an

inference of a meeting of the minds between the defendants to violate the plaintiff's

constitutional rights. Murray v. Lene, 595 F.3d 868, 870 (8th Cir. 2010).

                                            49
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 50 of 56 PageID #: 991




      The officers seek to escape liability by arguing that (i) the claim is barred by

the intracorporate conspiracy doctrine; (ii) there is no evidence to demonstrate an

agreement between the officers; and (iii) there is no underlying constitutional claim.


      i.     The intracorporate conspiracy doctrine does not apply in this instance.


      The City's argument that Plaintiffs’ § 1983 conspiracy claim must be

dismissed under the intracorporate conspiracy doctrine is unpersuasive. The

doctrine, which the Eighth Circuit has seemingly only applied to conspiracy claims

under 42 U.S.C. § 1985, provides that "a local government entity cannot conspire

with itself through its agents acting within the scope of their employment." Kelly,

813 F.3d at 1078 (quoting L.L. Nelson Enters., Inc. v. County of St. Louis, Mo., 673

F.3d 799, 812 (8th Cir. 2012)).

      While, on information and belief, the Eighth Circuit has not addressed

whether the doctrine applies to § 1983 conspiracy claims, Judge Noce of the Eastern

District of Missouri observed in Golden v. McMurtry some other district courts have

affirmatively held the doctrine does not apply to § 1983 conspiracies to commit

excessive force:

       “Some courts have held that the intracorporate conspiracy doctrine
      does not protect conspiracies to commit excessive force under Section
      1983. See, e.g., McDorman v. Smith, 2005 U.S. Dist. LEXIS 15964,
      2005 WL 1869683, at *6 (N.D. Ill. Aug. 2, 2005). Those courts have
      reasoned that "the intracorporate conspiracy doctrine was created to
      shield corporations and their employees from conspiracy liability for
      routine, collaborative business decisions that are later alleged to be
      discriminatory," Newsome v. James, 2000 U.S. Dist. LEXIS 5678, 2000
      WL 528475, at *15 (N.D. Ill. Apr. 26, 2000), and "police misconduct ...
      does not fit that mold because conspiracy and cover-up are not the
      product of routine police department decision-making." McDorman,

                                          50
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 51 of 56 PageID #: 992




       2005 U.S. Dist. LEXIS 15964, 2005 WL 1869683 at *6; see also Howard
       v. City of Chicago, 2004 U.S. Dist. LEXIS 21537, 2004 WL 2397281 at
       *12 (N.D. Ill. Oct. 25, 2004).

Golden, 2018 U.S. Dist. LEXIS 62828, 2018 WL 1784395, at *4. With no legal

support in favor of the defendants, this argument should be disregarded.

       Unconstitutional arrests, assaults, and cover-ups, such as occurred here, are

not the product of routine police department decision making and the City should

not be allowed to avail itself of this defense.


       ii.    There is sufficient evidence from which a jury could determine the

              officers conspired with one another.


       Drew was assaulted by four officers: Rachas, Burton, Biggins, and

Rossomanno, who acted in concert to single him out from the crowd for his taking of

photographs, bring him to the ground and assault him. None of the officers filed a

“use of force” report, or is willing to admit they saw Sgt. Rossomanno mace Drew.

Jennifer was likewise targeted for taking photographs and singled out. Defendants

have failed or refused to identify the John Doe officer who assaulted Jennifer. This

is sufficient for a jury to conclude that the officers were in fact conspiring with one

another to violate the Burbridges’ constitutional rights.


       iii.   There is an underlying constitutional claim.


       As discussed repeatedly above, Plaintiffs have shown constitutional claims

related to the exercise of their First Amendment rights, and various violations of




                                            51
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 52 of 56 PageID #: 993




their Fourth Amendment rights against excessive force and illegal search and

seizure.


   G. State law claims must survive (Counts V, VI, VII, VIII and X)


      Defendants seek to escape liability on the state law claims as well. With

respect to the assault and battery, the defendants seek official immunity. With

respect to the false arrest claims, the defendants state the arrests were lawful and

therefore no false imprisonment or malicious prosecution claim can lie.


      i.     The officers are not entitled to official immunity.


      "Under Missouri law, the official immunity doctrine protects public officials

from liability for injuries arising out of their discretionary acts or omissions, but not

from liability in claims arising from their performance of ministerial acts."

Reasonover v. St. Louis City., Mo., 447 F.3d 569, 585 (8th Cir. 2006)(citation

omitted). This Circuit has determined that "a police officer's decision to use force in

the performance of his duties is discretionary rather than ministerial." Davis v.

White, 794 F.3d 1008, 1013 (8th Cir. 2015)(citation omitted).

      Additionally, "official immunity does not apply to discretionary acts done in

bad faith or with malice." Id. "Acting with malice requires an actual intent to cause

injury." Wealot v. Brooks, 865 F.3d 1119, 1129 (8th Cir. 2017)(citing State ex rel.

Twiehaus v. Adolf, 706 S.W.2d 443,447 (Mo. 1986)). "A finding of bad faith embraces

more than bad judgement or negligence. It imports a dishonest purpose, moral




                                           52
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 53 of 56 PageID #: 994




obliquity, conscious wrongdoing, or breach of a known duty through ulterior motive."

Id.

      Plaintiff has alleged and established facts from which it could be reasonably

inferred that Defendants Rossomanno, Rachas, Burton, and Biggins acted in bad

faith or with malice through the use of pepper spray without warning of the Plaintiff

who was allegedly not engaged in unlawful activity, and then by assaulting him

when he was under their control.. See Aldridge, 2019 U.S. Dist. LEXIS 65901, 2019

WL 1695982, at *14; Laney v. City of St. Louis, 2019 U.S. Dist. LEXIS 97510, 2019

WL 2423308, at *8 (E.D. Mo.).

      The Court should deny the City's motion to the extent that it is based on

official immunity.


      ii.    The arrests were not lawful.


      As discussed at length above, the arrests of Drew and Jennifer Burbridge

were not lawful. The Burbridges were peacefully assembled, non-threatening and

compliant. They were targeted for protected First Amendment activity. They were

denied egress from the site. Essentially, the City created the justification for

arresting them: you cannot leave, and now you are under arrest for not leaving.



      WHEREFORE, Plaintiffs have presented sufficient evidence that there are

disputes of material fact that must be presented to and determined by a jury. The

City has failed to adduce evidence to support their immunity defenses. Plaintiffs

respectfully request this Court deny the Defendants’ motion for summary judgment

                                           53
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 54 of 56 PageID #: 995




in its entirety and allow this case to proceed to a trial by jury; and for such further

relief as the Court may deem just and proper in the premises.




                                         Respectfully submitted,


                                         NEWTON BARTH L.L.P.


                                  By:     /s/ Talmage E. Newton IV                .
                                         Talmage E. Newton IV, MO56647
                                         talmage@newtonbarth.com
                                         Brandy B. Barth, MO56668
                                         bbarth@newtonbarth.com
                                         555 Washington Ave., Ste. 420
                                         St. Louis, Missouri 63101
                                         (314) 272-4490 – Telephone
                                         (314) 762-6710 – Facsimile

                                         Attorney for Plaintiffs




                                           54
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 55 of 56 PageID #: 996




    PLAINTIFFS’ EXHIBITS IN OPPOSITION TO SUMMARY JUDGMENT


 Exhibit                               Description
    1    Drew Burbridge Deposition
    2    Jennifer Burbridge Deposition
    3    DVD with incident videos:
             a. Enhanced police video.
             b. Real Time Crime Center video.
    4    Rose Declaration
    5    Franks Declaration
    6    Street Declaration
    7    Davis Declaration
    8    Rice Declaration
    9    Ziegler Declaration
   10    Newbold Declaration
   11    Nelson Declaration
   12    Baude Declaration
   13    Maclean Declaration
   14    Molina Declaration
   15    Lewczuk Declaration
   16    St. Louis City Ordinance 15.52.010
   17    St. Louis City Ordinance 17.16.275
   18    Sachs Testimony (Ahmad)
   19    Sgt. Rossomanno Deposition Outtakes
   20    P.O. Rachas Deposition Outtakes
   21    Drew Burbridge – Injury Photos
   22    Drew Burbridge – Arrest Photos
   23    Drew Burbridge – Arrest Citation
   24    Officer Burton Deposition Outtakes
   25    Det. Wyms Deposition Outtakes
   26    Jennifer Burbridge – Arrest Photos
   27    Jennifer Burbridge – Arrest Citation
   28    Templeton Agreement
   29    Ahmad Declaration
   30    Dreith Declaration
   31    Smith Declaration
   32    Wedding Declaration
   33    Southwards Declaration
   34    P.O. Biggins Deposition Outtakes
   35    Dreith Testimony
   36    Molina Testimony
   37    Sommers Declaration

                                      55
Case: 4:17-cv-02482-SRC Doc. #: 100 Filed: 09/10/19 Page: 56 of 56 PageID #: 997




   38       Green Declaration
   39       Counihan Declaration
   40       Hoffman Declaration
   41       Rose Testimony
   42       Kelly-Franks Testimony
   43       Wedding Testimony
   44       Mobley Declaration
   45       Sommers Testimony
   46       Thomas Declaration
   47       Court order in Ahmad, et al. v. City of St. Louis, et al., Cause No. 4:17
            CV 2455 CDP (U.S.D.C., E.D.Mo.)(Doc. ###).




                             CERTIFICATE OF SERVICE

        The undersigned hereby certifies that a true and accurate copy of the

foregoing was served via the Court’s electronic filing system upon all parties of

record on this 10th day of September, 2019.

                                                 /s/ T.E. Newton




                                           56
